Citation Nr: 1043417	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
problems, to include pancreatitis and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for the residuals of 
malaria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for thoracic aortic 
aneurysm.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for asthmatic bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the RO.  

The issue of an increased rating for the service-connected 
anxiety has been raised by the record as indicated by an 
August 2007 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction and refers it to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have developed 
chronic gastrointestinal symptoms due to bacterial dysentery that 
he contracted during his combat service in World War.

2.  The Veteran is shown as likely as not to have contracted 
malaria while he was serving in India during World War II.

3.  The Veteran is not shown to have manifested complaints or 
findings referable to hypertension, a thoracic aortic aneurysm, 
kidney disease or asthmatic bronchitis in service or for many 
years thereafter.    

4.  The Veteran has not presented credible lay assertion 
sufficient to establish a continuity of symptomatology referable 
to hypertension, a thoracic aortic aneurysm or asthmatic 
bronchitis since service.  

5.  The currently demonstrated hypertension, thoracic aortic 
aneurysm, kidney disease and asthmatic bronchitis are not shown 
to be due to any event or incident of the Veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
gastrointestinal disability is due to bacterial dysentery that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154(b) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability is due to malaria that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b) 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The Veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b) 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

4.  The Veteran's disability manifested by a thoracic aortic 
aneurysm is not due to disease or injury that was incurred in or 
aggravated by active service; nor may a cardiovascular disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1154(b) 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

5.  The Veteran's kidney disability is not due to disease or 
injury that was incurred in or aggravated by active service; nor 
may renal calculi be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b) 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

6.  The Veteran's disability manifested by asthmatic bronchitis 
is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154(b) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the claims in the January 
2008 rating decision, the Veteran was provided with notice of 
VCAA in July 2007.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran also received notice, pertaining to the downstream 
disability rating and effective date elements of his claims, and 
was furnished a Statement of the Case in June 2009.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran's representative testified at a hearing that 
focused on the elements necessary to substantiate the Veteran's 
claims, and the representative demonstrated that he had actual 
knowledge of the elements necessary to substantiate the Veteran's 
claim for benefits as evidenced by the submission of a nexus 
opinion, citing to regulation 38 C.F.R. § 3.303(a) and 
maintaining that the evidence was in equipoise.  (See Hearing 
Transcript p., 4).  

As such, the Board finds that, consistent with Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the hearing complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) (2010).  

The Veteran was afforded a VA examination in October 2007 for 
gastrointestinal problems.  However, he has not been afforded a 
VA examination referable to the claimed malaria, hypertension, 
thoracic aortic aneurysm, kidney disease or asthmatic bronchitis.  

VCAA and implementing regulations require VA to provide a veteran 
with an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  

A medical examination or medical nexus opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
(a) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  

The Board finds that a remand for examination in connection with 
the claims of service connection for hypertension, thoracic 
aortic aneurysm, kidney disease and asthmatic bronchitis is not 
required in this case, because the evidence does not serve to 
establish that the Veteran suffered a related injury or disease 
during his service in World War II or that any of these claimed 
conditions to service can be causally linked to any event or 
incident of his service.   

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, and VA examination reports , as well as the Veteran's 
own statements presented in support of his claim.  

Although there may be missing treatment records from the time 
when the Veteran was in service, these treatment records appear 
from the Veteran's own statements to relate only to his anxiety 
disorder and his claimed malaria and gastrointestinal problems, 
as indicated from his claim forms received in October 1945 and 
July 2007.  

To the extent that the action taken hereinbelow is favorable to 
the Veteran as to claimed malaria and gastrointestinal problems, 
the Veteran is not prejudiced by VA not having obtained any of 
these records.  The Veteran in this regard has not indicated that 
he has any further evidence to submit to VA or that VA needs to 
obtain in connection with the other claims.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal and have participated actively in connection with the 
appeal.  See 38 C.F.R. § 3.103.


Service Connection Legal Authority

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, such 
as hypertension, cardiovascular disease and calculi of the 
kidney, when it is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board further recognizes that in the case of any veteran who 
engaged in combat with the enemy in active service, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal with 
the question of whether a particular disease or injury occurred 
in service; that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  

In other words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, they 
relax the evidentiary requirements for determining what happened 
in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as indicated on 
his Certificate of Disability for Discharge.  Accordingly, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.


Service Connection for a Gastrointestinal Disorder and Malaria

The Veteran asserts in this case that he contracted malaria and 
developed chronic gastrointestinal problems in India when he flew 
over 68 missions in a combat zone.  

The service personal records also show that the Veteran served on 
active duty in India for nine months during World War II.  

The report for the service induction examination dated in 
December 1942 reflects no complaints or findings referable to a 
gastrointestinal problem or malaria.  

The service treatment records dated in January 1944 show that the 
Veteran was seen for complaints of fever and chills during his 
initial training.  

A September 1945 record shows complaints of weight loss.  This 
apparently was after his return from period of service in India.  
A physical examination in that month reflected findings of a 
normal gastrointestinal system.  Another September 1945 
examination reported a diagnosis of chronic severe anxiety with 
anorexia and tension as a result of combat.  

A May 1948 VA Neuropsychiatric Examination showed that the 
Veteran had complaints of stomach trouble and nervousness while 
stationed in India for which he was not hospitalized or treated.  
Another report noted that the Veteran had been to a doctor three 
times in the last eighteen months because of a nervous type of 
stomach.  His stomach problem was his main complaint, and the 
doctor gave him Banthine tablets.

The postservice medical records show diagnoses of pancreatitis, 
an ulcer and GERD.  (See Private Treatment Record, Dr. W.W., 
dated in May 2007 and September 2007).

The Veteran underwent a VA examination in October 2007 when he 
was noted to have developed acute pancreatitis with no known 
etiology.  The VA examiner opined that the acute pancreatitis was 
not caused by or related to any condition that developed in the 
service.  His rationale was based on the fact that the Veteran 
had been an active person since the military service and had had 
no problems with pancreatitis or any illness that would lead to 
pancreatitis during those years.

In another October 2007 VA examination, the Veteran reported 
having reflux problems with regurgitation.  He reported having 
stomach problems since service and taking medication periodically 
to alleviate symptoms.  He was diagnosed with GERD and a recent 
history of upper GI bleeding secondary to esophageal ulcer.  

The VA examiner concluded that the GERD was not related to his 
service-connected anxiety disorder.  He further stated that it 
was likely related to his upper GI problems, but that it would be 
purely speculative.  He further stated that, while the Veteran 
had had some reflux symptoms for many years, putting an exact 
date as to its origin would be impossible.  Therefore, it was 
less likely than not that his GERD with his recent hemorrhage was 
secondary to any problem that he had in service.

In January 2008, the Veteran submitted a private medical opinion 
that he was afflicted with chronic digestive issues that could be 
traced back to service in 1944 when he contracted bacterial 
dysentery and developed trouble with his bowel habits and 
abdominal pain.  The physician noted that the gastroenterology 
literature was very clear that there was a syndrome called post-
infectious irritable bowel syndrome.  

In other words, a normal digestive system become permanently 
abnormal after suffering a bacterial gastroenteritis.  He 
concluded that the Veteran had a bacterial infection in service 
that permanently impaired his normal bowel function.

The Board points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  

The VA examiner could not render a definitive opinion as to 
etiology; however, the private physician's conclusions and 
underlying rationale have been expressed in sufficient terms to 
warrant the application of the benefit-of-the-doubt doctrine.  

The information provided by the physician noted that the Veteran 
had a bacterial infection that he contracted in service that had 
"permanently impaired his normal bowel function."  

Moreover, the Veteran is competent to testify in regard to a 
continuity of his symptomatology referable to malaria and 
gastrointestinal problems.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also 
be sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Specifically, the Board finds the Veteran's lay statements to be 
credible in this case to attest to the onset of his 
gastrointestinal problems and the incurrence of malaria in 
service.  Further, on this record, any assertion about 
contracting malaria and bacterial dysentery in his service in 
India are probative and controlling as to these matters.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 4, 55 (1990). 

In applying 38 U.S.C.A. §§ 1154(b) and 5107(b), the Board finds 
the evidence to be in relative equipoise in showing that the 
Veteran as likely as not incurred chronic disability due to 
malaria and bacterial dysentery in service.  

Accordingly, in resolving all reasonable doubt in favor of the 
Veteran, service connection for malaria and the residuals of 
bacterial dysentery is warranted.  


Service Connection for Hypertension, Aneurysm, Kidney Disease, 
and Asthmatic Bronchitis.

The Veteran asserts that his hypertension, thoracic aortic 
aneurysm, kidney disease, and asthmatic bronchitis are the result 
of his service in World War II.

However, the available service treatment records show no 
complaints or findings referable to any of these claimed 
condition.  

Moreover, the postservice treatment records show that the Veteran 
was diagnosed with hypertension, a thoracic aortic aneurysm, 
kidney disease and chronic bronchitis at a time many years after 
service.  (See Private Treatment records dated in May 2007 and 
July 2007).  

The Veteran in this regard has not identified any specific health 
care evidence that would tend to establish  a continuity of  
treatment for the claimed conditions since service

The Veteran also has not presented credible lay assertions that 
would tend to establish a continuity of symptomatology for any of 
these claimed conditions dating back to the time of his service.  

In fact, the Board finds no more than general lay assertions 
linking any of these claimed conditions to service.  Lacking 
specificity, such statements hold no probative weight for 
deciding the appeal as to these matters.  

Based on this record, showing the presence of hypertension, a 
thoracic aortic aneurysm, kidney disease and asthmatic bronchitis 
beginning many years following service and lacking credible lay 
assertions linking any of these conditions to service, the claims 
of service connection must be denied.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board may 
weigh the absence of contemporary medical evidence against lay 
statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 
2000).  

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, supra.  In ascertaining the competency and probative 
value of lay evidence, recent decisions of the United States 
Court of Appeals for Veterans Claims (Court) have underscored the 
importance of determining whether a layperson is competent to 
identify the medical condition in question.  As a general matter, 
a layperson is not capable of opining on matters requiring 
medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide 
evidence as to more complex medical questions and, specifically, 
to provide an opinion as to medical etiology in this case.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Overall, on this record, the preponderance of the evidence is 
against the Veteran's claims of service connection for 
hypertension, a thoracic aortic aneurysm, kidney disease and 
asthmatic bronchitis.  



ORDER

Service connection for the residuals of bacterial dysentery is 
granted.

Service connection for malaria is granted.

Service connection for hypertension is denied.

Service connection for a thoracic aortic aneurysm is denied.

Service connection for kidney disease is denied.

Service connection for asthmatic bronchitis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


